Citation Nr: 1134300	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and was awarded the Combat Infantryman Badge (CIB) for his tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2011, as support for his claim, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran filed this TDIU claim in March 2005, alleging that he had stopped working in 2004 as a carpenter because of his service-connected disabilities, in particular his posttraumatic stress disorder (PTSD), rated as 70-percent disabling.

The Veteran may be awarded a TDIU upon a showing that he is unable to obtain or maintain substantially gainful employment due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).


While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.


A recent RO decision in April 2011 granted service connection for additional disabilities (that is, aside from the already service-connected PTSD).  These additional disabilities included coronary artery disease (CAD), status post coronary artery bypass grafting, which received a "staged" rating to compensate the Veteran for variances in the severity of this disease.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  His CAD initially was rated as 30-percent disabling retroactively effective from November, 3, 2003, then as 10-percent disabling as of December 20, 2004, then as 60-percent disabling as of October 15, 2005, then as 100-percent disabling as of October 26, 2006, then again as 60-percent disabling as of February 1, 2007, and most recently as 30-percent disabling since March 15, 2010.  It additionally was determined that he was entitled to special monthly compensation (SMC) from October 26, 2006 to February 1, 2007, because he was housebound, to service connection for a sternotomy scar as a residual of his coronary artery bypass graft, which was rated as 0-percent disabling (i.e., noncompensable) as of February 1, 2007, and to service connection for a saphenous vein harvest scar on his left thigh, also as a residual of his coronary artery bypass graft, which also was rated as 0-percent disabling as of February 1, 2007.

Other records also show that service connection has been established, as well, for Type II Diabetes Mellitus with erectile dysfunction, rated as 20-percent disabling, for burn scars on the face, rated as 10-percent disabling, for traumatic corneal opacifications of both eyes, rated as 0-percent disabling, and for burn scars on the right hand, also rated as 0-percent disabling.

So his combined ratings since filing his March 2005 TDIU claim have been 80 percent until October 15, 2005, when it increased to 90 percent, 100 percent as of October 26, 2006, and again 90 percent since February 1, 2007.  See 38 C.F.R. § 4.25 (2010) (Combined Ratings Table).

Many of these additional disabilities mentioned were not service connected when the Veteran filed his TDIU claim in March 2005, so were not considered when denying this claim in the March 2006 decision at issue in this appeal.

A medical opinion also has not been obtained concerning whether these disabilities (which now include CAD and Type II Diabetes Mellitus, so not just PTSD) render the Veteran incapable of obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training.  And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within.).

The Veteran explained during his recent August 2011 hearing that he quit high school in the middle of the 10th grade, and that, although he later during his basic training in the military completed the requirements for a high school graduate equivalency diploma (G.E.D.), he never took the time to apply for the certificate, so never actually received the diploma.  He also pointed out that most, if not all, of his prior work experience and training since 1982 or thereabouts was as a mostly self-employed interior-trim carpenter, until, as already alluded to, he had to stop working that job in 2004 because of the severity of his PTSD.  He further testified that, although he is receiving Social Security Administration (SSA) benefits on account of his age, he was turned down in regards to his disabilities only because he did not have enough "quarters," i.e., time worked.  So he says even SSA does not dispute the notion that he is unemployable because of the severity of his service-connected disabilities.

A medical opinion therefore is needed not just concerning the effect of his PTSD on his employability, but also to take into account any additional effect from his several other service-connected disabilities.


Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

1.  Schedule appropriate VA examinations to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training.

To assist in making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiners for consideration of the Veteran's occupational and medical history.

His service-connected disabilities are: 

(i) coronary artery disease, status post coronary artery bypass graft - rated 60 percent as of October 15, 2005; 100 percent as of October 26, 2006; again 60 percent as of February 1, 2007; and 30 percent since March 15, 2010; 

(ii) PTSD - rated 70 percent effectively since November 17, 2004;

 (iii) Type II Diabetes Mellitus - rated 20 percent effectively since November 27, 2009;

(iv) burn scars on the face - rated 10 percent effectively since June 1969; and 


(v) traumatic corneal opacifications of both eyes, burn scars on the right hand, a saphenous-vein-harvest scar on the left thigh, and a sternotomy scar, both residuals of the coronary artery bypass graft, with all of these remaining disabilities rated as 0-percent disabling (i.e., noncompensable).  

When commenting on this determinative issue of employability, is imperative the examiners discuss the rationale of their opinions, whether favorable or unfavorable to this claim, if necessary citing to evidence in the record.  The examiners also should bear in mind, however, the definition of substantially gainful employment versus just marginal employment and not equate a mere theoretical ability to obtain another physical or sedentary job as necessarily indicative of substantially gainful employment.

2.  Then readjudicate this TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


